McCueroch, J., (dissenting.) I do not agree with the majority in holding that the letter written by appellant to his wife while in jail was admissible against him. The authorities pro and con are cited in the opinion of the court, and it is unnecessary to repeat them here. There is a sharp conflict in the authorities, and it is difficult to determine where the weight lies either in numbers or learning. Treating them as of equal weight, I am persuaded that those holding to the view that such a letter is not admissible are in accord with reason and a natural sense of justice. This court held in Ward v. State, 70 Ark. 204, that a letter written by a husband while in jail to his wife and taken from her person could not be used as evidence against him. The facts of that case were different from the facts here only in that the letter in this case was intercepted before it reached the wife, and in the Ward case the letter was taken from the wife after it had reached her. I cannot see, however, that this difference alters the application of the principle or' changes the rule. The fact that the letter was forcibly taken from the wife, on the one hand, and that it was intercepted before it had reached the wife on the other hand, should not be a controlling distinction. In either case it is a communication made by the husband to the wife and intended for her only, and by the policy of the law is privileged. It is unimportant and immaterial how the letter comes into the possession of the prosecution, so that it is not with the consent of the husband who wrote it, and against whom it is sought to be used. The benefit is one that results to him only, and only he can raise the privilege. It is introduced in the nature of a confession of guilt, and it is an elementary principle that a confession, to be competent, must have been freely and voluntarily made. A confession written under a privilege cannot, in my opinion, be regarded as a free and voluntary confession, so as to be admissible as an evidence of guilt. It is the policy of the law to encourage, rather than to limit, free communication and sacred confidences between husband and wife, and the exigencies of no case can demand a violation of the privilege with which the law clothes such communications. For these reasons, I think the learned circuit judge erred in admitting the letter in evidence, and for that error the judgment should be reversed. I am authorized to say that Mr. Justice Battle concurs in these views.